UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7720



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDERICK LEE GILL, SR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-00-185; CA-02-882)


Submitted:   June 30, 2004                 Decided:   July 26, 2004


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Lee Gill, Sr., Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Frederick Lee Gill, Sr., seeks to appeal the district

court’s order, partially adopting the report and recommendation of

a magistrate judge, and denying relief on his motion filed under 28

U.S.C. § 2255 (2000).          An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                  28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating      that    reasonable     jurists       would    find    that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001). After independently reviewing the record, we find

that Gill has failed to make such a showing.

               We therefore deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented      in   the

materials      before   the    court   and     argument    would   not     aid   the

decisional process.



                                                                          DISMISSED


                                       - 2 -